Citation Nr: 0217419	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  02-07 253	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for residuals of a head 
injury.



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel









INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 29, 1969, to November 10, 1970, including 
service in the waters adjacent to the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  That decision denied entitlement 
to service connection for residuals of a head injury, and 
denied entitlement to a permanent and total disability 
rating for pension purposes.  The claimant was notified of 
those adverse determinations and of his right to appeal by 
RO letter of April 4, 2002.  The claimant filed a Notice of 
Disagreement with the denial of his claim for service 
connection for residuals of a head injury.  The veteran 
represents himself in this matter.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)].  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The record shows that the claimant was 
notified of the provisions of the VCAA by the Statement of 
the Case issued on May 29, 2002.  In addition, he was 
notified of the information and evidence needed to support 
his claim by RO development letter of November 1, 2001, and 
was informed which part of that evidence would be obtained 
by the RO and which part of that evidence would be obtained 
by the claimant, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  The record 
shows that the matter on appeal does not address a reopened 
claim, and the revised regulations applicable to reopened 
claims are inapplicable to the instant appeal.  

The record shows that a RO letter of April 26, 2002, 
notified the veteran of his right to elect review of his 
claim by the RO Decision Review Officer or through the 
traditional appeal process, and that the claimant elected 
review of his claim by the RO Decision Review Officer.  By 
RO letter of May 16, 2002, the claimant was notified of the 
actions to be taken pursuant to review of his claim by the 
RO Decision Review Officer.  The RO Decision Review Officer 
reviewed the veteran's claim in May 2002, affirmed the 
denial of service connection for residuals of a head injury, 
and issued a Statement of the Case on May 29, 2002.  

The record shows that the RO has obtained the veteran's 
complete service medical records; that he has been afforded 
a VA general medical examination in November 2001; and that 
he has declined a personal hearing at the RO or before the 
Board.  The Board further finds that the claimant was 
notified of the information and evidence needed to support 
his claim by an RO development letter of November 1, 2001, 
and by the Statement of the Case issued on May 29, 2002, 
which notified the claimant of the issue addressed, the 
evidence considered, the adjudicative actions taken, the 
pertinent law and regulations governing service connection 
claims, the decision reached, and the reasons and bases for 
that decision.  In addition, that Statement of the Case 
notified the claimant of the VA's duty to assist him by 
obtaining all evidence in the custody of military 
authorities or maintained by any other federal, State or 
local government agency, as well as any medical, employment, 
or other non-government records which are pertinent or 
specific to her claim; and which the claimant identified and 
provided a record release authorization permitting VA to 
obtain those records.  In addition, he was informed that 
should efforts to obtain records identified by the claimant 
prove unsuccessful for any reason which the claimant could 
remedy, the VA would notify the claimant and advise him that 
the ultimate responsibility for furnishing such evidence lay 
with the claimant.  The Statement of the Case (SOC) issued 
on May 29, 2002, includes notification to the claimant which 
fully complies with the requirements of the United States 
Court of Appeals for Veterans Claims (the Court), stated in 
Quartuccio v. Principi, 16 Vet. App. 183,187 (2002).  The 
SOC includes an explanation of the provisions of VCAA and 
informs the veteran of the evidence and information 
necessary to substantiate his claim.  The SOC also informs 
the veteran of the actions VA will take to obtain the 
necessary evidence and information and what action the 
veteran must take.  

The evidence necessary for an equitable disposition of the 
instant appeal has been obtained by the RO, and that VA's 
duty of notification to the claimant of required information 
and evidence and of its duty to assist him in obtaining all 
evidence necessary to substantiate his claim have been fully 
met.  The claimant has been notified of the information and 
evidence needed to support his claim by RO development 
letter of November 1, 2001, and which part of that evidence 
would be obtained by the RO and which part of that evidence 
would be obtained by the claimant, pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The appellant has not argued a notice or duty to assist 
violation under the VCAA, and the Board finds that there is 
no question that the appellant was fully notified and aware 
of the type of evidence required to substantiate his claim.  
In view of the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating the veteran's claim.  For those 
reasons, further development is not necessary for compliance 
with the provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2002).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of 
required information and evidence and of its duty to assist 
him in obtaining all evidence necessary to substantiate his 
claim have been fully met.

2.  The veteran's service medical records show that he was 
seen on a single occasion on May 1, 1969, for a laceration 
of the head; that skull X-rays were negative for fracture; 
that no other findings or treatment were reported; that his 
service medical records are silent for any further 
complaint, treatment, findings or diagnosis of a head injury 
during the claimant's period of active service, on his 
service separation examination, during the initial 
postservice year, or on VA general medical examination in 
November 2001.  

3.  No current disabling residuals of an inservice head 
injury are clinically manifest.


CONCLUSION OF LAW

Residual of a head injury were not incurred in or aggravated 
during the claimant's period of active service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

The veteran's original application for VA disability 
compensation and pension benefits (VA Form 21-526), received 
at the RO on November 13, 1970, sought service connection 
for residuals of a head injury claimed to have been 
sustained while on active duty in 1969.  That application 
reported no postservice treatment for residuals of a head 
injury.  The RO requested the veteran's service medical 
records
from the service department.  

By RO letter of November 1, 2001, the claimant was informed 
that the types of evidence that might be required to 
complete his claim were his service medical records; a 
report of VA physical examination; private medical, 
physician or hospital reports; that the RO would obtain his 
service medical records, any VA medical records or other 
medical records he identified; and that he could assist with 
his claim by sending evidence showing a disease or injury 
incurred in or aggravated by active service or within any 
applicable presumptive period, a current physical or mental 
disability, and medical records or opinions showing a 
relationship between his current disability and an injury, 
disease, or event in service.  He was asked to complete and 
submit a Statement in Support of Claim (VA Form 21-4138), 
showing the dates, places, findings and diagnoses of all 
treatment for a head injury from the date of service 
discharge to the present, including all military, VA, or 
private physicians or hospitals.  He was informed that he 
could provide that evidence, or complete and submit medical 
record release authorizations (VA Forms 21-4138) providing 
the names and addresses of all private physicians or private 
hospitals who had treated medical treatment for his claimed 
disability, and the RO would obtain such evidence.  

The veteran's service medical records show that his service 
entrance examination, conducted in September 1968, disclosed 
no pertinent defects or abnormalities.  His service medical 
records show that the veteran was seen aboard USS BELKNAP 
(DLG-26) on a single occasion on May 1, 1969, for a 
laceration of the head after striking his head on a 
hatchway.  Skull X-rays were negative for fracture, and no 
other findings, treatment, suturing or follow-up treatment 
were shown.  The veteran's service medical records are 
silent for any further complaint, treatment, findings or 
diagnosis of residuals of a head injury during his remaining 
period of active service.  His service separation 
examination, conducted in September 1970, disclosed no 
abnormalities of the head, face or neck, and his neurologic 
and psychiatric systems were normal.  

The veteran did not respond to the RO development letter 
asking that he identify the names, addresses, or dates of 
any military, VA, or private physician or hospital treatment 
for residuals of a head injury.  No complaint, treatment, 
findings or diagnosis of residuals of a head injury were 
shown between service separation and the receipt of the 
veteran's original application in September 2001 for service 
connection for claimed residuals of a head injury.   

A report of VA general medical examination, conducted in 
November 2001, cited the examiner's review of the veteran's 
claims folder.  The claimant offered a history of sustaining 
a head injury while in military service, with a laceration 
which required suturing, but without loss of consciousness 
or brain surgery, and related that he was not seeing a 
private or VA physician for his complaints.  The examination 
report cited the claimant's complaints of headaches, not 
requiring medication, without nausea, vomiting or 
photophobia.  Examination revealed that his head was 
normocephalic, with no pain on palpation, and examination of 
his skin revealed eczema of left palmar hand, but disclosed 
no findings of a scar or other residuals of a head injury.  
Neurologic examination disclosed no motor, sensory or reflex 
deficits, and no neurological abnormalities.  His 
psychiatric examination disclosed no abnormalities and no 
evidence of depression or anxiety.  The diagnoses were head 
injury with laceration in 1969; headache; and eczema left 
palmar hand.  

The veteran provided no information or evidence showing 
postservice military, VA, or private physician or hospital 
treatment for residuals of a head injury.  

A rating decision of April 2002 denied service connection 
for residuals of a head injury, and denied entitlement to a 
permanent and total disability rating for pension purposes.  
The claimant was notified of those adverse determinations 
and of his right to appeal by RO letter of April 4, 2002.  
The claimant filed a Notice of Disagreement with the denial 
of his claim for service connection for residuals of a head 
injury.  In that Notice of Disagreement, he asserted that he 
kept a diary while in service; that his head bandage was 
removed on May, 4, 1969; and that it is not his fault that 
his injury was not reported in his medical records at the 
time of his treatment.  He provided no documentation to 
support his contentions.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including organic disease of the central 
nervous system, when manifested to a compensable degree 
within the initial post service year.  38 C.F.R. §§ 3.307, 
3.309(b) (2002).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991 & 
Supp. 2002).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304(b) (2002);  Akins v. Derwinski,  1 Vet. 
App. 228, 232 (1991);  Bagby v. Derwinski,  1 Vet. App. 225 
(1991).  No defects were noted on the veteran's service 
entrance examination, and he is entitled to the presumption 
of soundness at service entry.  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

The Court has held that a lay person, such as the veteran, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  If 
such testimony is not competent, it cannot be probative.  
The Court has further held that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).  
The Court has further held, however, that "pain alone, 
without a diagnosed or identifiable underlying malady, does 
not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benetez v. 
West, 13 Vet. App. 282, 285 (1999).

In addition, if a condition noted during service is not 
shown to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (2002).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
established on the basis of  38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

As noted, the evidence in this case shows that the veteran 
was seen on a single occasion during active service for a 
laceration of the head after striking his head on a 
hatchway.  Skull X-rays were negative for fracture, and no 
other findings, treatment or suturing were shown.  His 
service medical records are silent for any further 
complaint, treatment, findings or diagnosis of residuals of 
a head injury during his remaining period of active service.  
His service separation examination, conducted in September 
1970, disclosed no abnormalities of the head, face or neck, 
and his neurologic and psychiatric systems were normal.  No 
further complaint, treatment findings or diagnosis of 
residuals of a head injury were shown during the intervening 
30 years, and no clinical findings of residuals of a head 
injury were shown on the VA general medical examination in 
November 2001.  The Board finds that no chronic residuals of 
a head injury were demonstrated or diagnosed during active 
service, or during an applicable presumption period, and 
that continuity of treatment for residuals of a head injury 
has not been established.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).  
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  38 C.F.R. § 3.304(d) 
(2002).  

The specific evidentiary standards and procedures in  
38 U.S.C.A. § 1154(b) only apply once combat service has 
been established.  In the absence of any definition of the 
phrase or its terms in any applicable statute or regulation, 
the ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that the veteran have personally taken 
part in a fight or encounter with a military foe or hostile 
unit of instrumentality.  The phrase would not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the 
enemy.  The issue must be resolved on a case-by-case basis, 
assessing the credibility, probative value, and relative 
weight of each relevant item of evidence.  VAOPGCPREC 12-99 
(Oct. 18, 1999).  

The veteran has not contended that he served in combat 
during active service, and his DD Form 214 does not show 
that he received any combat awards or decorations.  In 
addition, the veteran has contended, and the service medical 
records show, that his head injury was incurred when he 
struck his head on a hatchway aboard USS BELKNAP (USS DLG-
26) on May 1, 1969.  In his application, the veteran 
reported that he was at Norfolk, Virginia, when he struck 
his head on the hatchway.  The Board finds that the veteran 
did not serve in combat against the enemy while on active 
duty, and that the provisions of 38 U.S.C.A. § 1154(b), and 
38 C.F.R. § 3.304(d) are inapplicable to this claim.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that no chronic disability stemming 
from an inservice laceration of the head were shown during 
active service or within the initial postservice year; that 
continuity of symptomatology of residuals of a head injury 
has not been demonstrated; that current clinical findings of 
residuals of a head injury have not been are demonstrated or 
diagnosed; and that service connection for residuals of a 
head injury is not warranted.  Accordingly, service 
connection for residuals of a head injury is denied. 

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is 
not in equipoise, or evenly balanced, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for residuals of a head injury is denied. 



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

